Title: To George Washington from Burgess Ball, 5 April 1794
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Leesburg [Va.]-–5th Apl 94.
          
          The Clover Seed & Chocolate Shells came safe to Hand yesterday—I recd yours of the 23d ult. on the same day, wherein you seem to
            despond abt the Buckwheat; but I’m happy now to inform you that, with 98. Bush: which
            went off today, I have deliver’d 454½ Bush:, which I hope is in full time for sowing—The
            Ball: of 44½ Bush. shall be sent down in the Course of the running of
            the Fish; and, as I expect you intend to keep some to sow in the proper Season to make
            Seed for another year, I hope this Ball: will not be so immediately wanting—I have wrote to Mr Pearce, informing him of this Arrangement, and that I
            shall want for my own use a considerable quantity of Fish for which I will settle with
            him, or, be accountable for in the Settlement of the Buckwheat with you. I am sorry I have it not in my power to embrace the kind offer of sendg
            a mare to one of the Jacks, as I have not one in the World, but hope by another Season I
              shall. War, in this part of the Country is the general Topic,
            and, I think never were People more united than at present, in shewing their Contempt
            for the Brittish. Miss Milly & Sammy have just arrived among us, and unite with
            Fanny & myself in best respects & good Wishes for you & Family, & I am Dr sir yr Affect. Hbe. st
          
            B: Ball
          
        